         Case 1:20-cv-09137-JSR Document 38 Filed 01/15/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STAFFORD BROUMAND, M.D.

                                 Petitioner,

          -against-

JEREMY JOSEPH; PATRICIA HAWKINS;
SEAN GABRIEL; LEIGH SLAUGHTER; and
JENNIFER A. GREENHALL,                                        Case No. 20-cv-9137 (JSR)

                                 Respondents.



 RESPONDENT JEREMY JOSEPH’S SUPPLEMENTAL BRIEF IN OPPOSITION TO
   PETITION TO COMPEL COMPLIANCE WITH ARBITRATOR’S SUBPOENA

       Respondent Jeremy Joseph (“Joseph”), appearing specially and without submitting to the

Court’s jurisdiction in this matter, respectfully submits his Supplemental Brief pursuant to the

Court’s Order dated January 7, 2021, Dkt. No. 33 (“Order”), in connection with his Opposition to

Petitioner Stafford Broumand, M.D.’s (“Broumand’s”) Petition to Compel Compliance with

Arbitrator’s Subpoena (the “Petition”). The Order requires Joseph’s response to four questions,

which are set forth below along with Joseph’s responses.

1.     Whether, as the Eleventh Circuit recently held, Section 7 of the Federal Arbitration Act

       (“FAA”), in light of the 2013 amendments to the Federal Rules of Civil Procedure, now

       permits nationwide service of process. See Managed Care Advisory Grp., LLC v. CIGNA

       Healthcare, Inc., 939 F.3d 1145 (11th Cir. 2019) (per curiam) (“Managed Care”).

       In Managed Care, the Eleventh Circuit held that the 2013 amendments to the Federal Rules

of Civil Procedure permit nationwide service of process. Id. at 1157 (“Thus, under 9 U.S.C. § 7,

the FAA permits nationwide service of arbitral summons”). However, in a more recent case, the




                                                1
          Case 1:20-cv-09137-JSR Document 38 Filed 01/15/21 Page 2 of 7




Second Circuit called this into question, referencing the “general principle that section 7 [of the

Federal Arbitration Act] does not permit ‘nationwide service of process.’” Wash. Nat’l Ins. Co.

v. OBEX Grp. LLC, 958 F.3d 126, 140 (2nd Cir. 2020) (“Washington National”).

       Joseph respectfully submits that, even if nationwide service is authorized, present

circumstances mandate that the Court refrain from exercising personal jurisdiction here. In

Managed Care, the Eleventh Circuit explained that “[e]ven if a statute authorizes nationwide

service of process, due process requires that the district evaluate traditional notions of fairness and

reasonableness, by weighing the burdens imposed on the summonsed parties against the federal

interest, before exercising personal jurisdiction.” 939 F.3d at 1158 (citing Republic of Panama v.

BCCI Holdings (Luxembourg) S.A., 119 F.3d 935, 946, 948 (11th Cir. 1997) (“BCCI”)).

       Here, Joseph respectfully submits that the current global COVID-19 pandemic, now

exacerbated by a more infectious virus strain, would subject him, as a non-party and resident of

California, to an entirely unreasonable and onerous burden if he is required to travel to New York

to testify at the arbitration. In fact, local orders largely prevent Joseph from leaving his home. On

December 30, 2020, the County of Los Angeles’ Department of Public Health entered a Revised

Temporary Targeted Safer At Home Order (“Revised Order”) “as a response to the sustained and

substantial rise in COVID-19 cases, hospitalizations and deaths.”1 The Revised Order was issued

“to ensure that County of Los Angeles (County) residents remain in their residences except as

necessary to conduct activities specifically permitted in this order, to limits close contact with

others outside their household in both indoor and outdoor spaces and to further reduce the risk of

community transmission of COVID-19 resulting from the unprecedented surge of new daily

cases.” Thus, and clearly meeting the standard set forth in BCCI, Joseph cannot be compelled to


1
  http://publichealth.lacounty.gov/media/Coronavirus/docs/HOO/HOO_SaferatHome_SurgeResponse.pdf
(accessed on January 13, 2021).


                                                  2
          Case 1:20-cv-09137-JSR Document 38 Filed 01/15/21 Page 3 of 7




travel from California to New York in violation of California stay-at-home orders entered in

connection with a global pandemic.

2.     If so, whether, in a proceeding to enforce an arbitral subpoena pursuant to Section 7 of the

       FAA, the relevant contacts for determining personal jurisdiction are contacts with

       anywhere in the United States, even where, as here, the case arises not under federal

       question but diversity jurisdiction. Cf. Gucci Am. v. Li, 768 F.3d 122, 142 n. 21 (2d Cir.

       2014) (“Li”).

       In Li, the Second Circuit noted that the Seventh and Third Circuits have previously held

that “when a civil case arises under federal law and a federal statute authorizes nationwide service

of process, the relevant contacts for determining personal jurisdiction are contacts with the United

States as a whole.” 768 F.3d at 142 n. 21. The court further noted that the Second Circuit had not

yet decided that issue. Id.

       Joseph respectfully incorporates his response to question 1 above. Given the unique and

extraordinary circumstances arising out of the global pandemic, and because of his lack of

contracts with New York, the Court should not exercise personal jurisdiction over him here.

3.     Whether the geographical limits found in Federal Rule of Civil Procedure 45(c) apply not

       only to subpoenas in civil litigation but also to arbitral subpoenas issued under Section 7

       of the FAA; and, if so, whether, in light of the Second Circuit’s recent decision in Wash.

       Nat’l Ins. Co. v. OBEX Grp. LLC, 958 F.3d 126 (2d Cir. 2020), a district court has an

       obligation or the power under Rule 45(d)(3)(A)(ii) to quash or modify an arbitral subpoena

       that requires a person to comply beyond the geographical limits specified in Rule 45(c).

       Joseph respectfully submits that the geographical limits in Federal Rule of Civil Procedure

45(c) do apply to arbitral subpoenas. In Managed Care, the Eleventh Circuit found that Section 7




                                                 3
          Case 1:20-cv-09137-JSR Document 38 Filed 01/15/21 Page 4 of 7




of the FAA, albeit “without specifically citing the rule by name,” incorporated Rule 45. 939 F.3d

at 1158. (This is with the exception of the venue where motions to compel must be filed, which,

under Section 7 of the FAA, is in the district in which the arbitration is seated. Id.) Courts in this

district have similarly denied petitions to enforce subpoenas served on non-parties located beyond

Rule 45’s geographical limits. See, e.g., Ping-Kuo Lin v. Horan Capital Mgmt. LLC, No. 14-CIV-

5202, 2014 WL 3974585 at *1 (S.D.N.Y. Aug. 13, 2014) (holding that an arbitrator may not

summons a witness outside of the geographical limit set forth in Rule 45 where the witness “does

not regularly conduct business in New York, or have any employees or officers in New York, and

its only offices are located in Hunt Valley, Maryland, and Tavernier, Florida, both of which are

more than 100 miles from New York”).

       In Washington National, the Second Circuit ruled that the district “properly declined’ to

rule on the respondents’ objections, which objections were based not on the geographical

limitation in Rule 45, but on the subpoena’s alleged “duplication, overbreadth, undue burden, and

privilege.” 958 F.3d 126 at 139, 133. However, the court did not determine whether district courts

have the power to rule on such objections, but merely held that the district court below was “not

obliged to consider objections based on Rule 45.”           Id. at 139.    Further, the court noted

“respondents’ concern that under section 7, they may have no avenue, as non-parties, to obtain

judicial review of the arbitration panel’s determinations regarding the purportedly objectionable

summonses.” Id.

       Joseph respectfully submits that the Court should rule on his objections to the subpoena

under Rule 45 and, in particular, his objection based on Rule 45(c). The focus of the objections in

Washington National, which pertained to the subpoena’s breadth and scope, were likely properly

addressed before an arbitrator familiar with the facts of the dispute and thus appropriately




                                                  4
          Case 1:20-cv-09137-JSR Document 38 Filed 01/15/21 Page 5 of 7




positioned to resolve objections focused on the scope of discovery. Here, Joseph respectfully

submits that the Court may appropriately rule on his objection under Rule 45(c) – it is undisputed

that Joseph resides in California (the subpoena at issue lists his address in Los Angeles), and that

Joseph’s residence is far beyond the 100-mile limitation set forth in Rule 45. Accordingly, given

the fundamental difference between the particular objections raised in Washington National and

the discrete, clear-cut objection raised by Joseph under Rule 45(c), it is appropriate for this Court

to rule on them at this juncture. Accordingly, Joseph respectfully submits that the Court can and

should deny the Petition.

4.     If so, whether an arbitral subpoena issued under Section 7 of the FAA that compels a non-

       party to appear not in-person but by videoconference at an evidentiary hearing to provide

       testimony and produce documents complies with the Second Circuit’s rule that an arbitral

       subpoena may compel the production of documents from a non-party “so long as that

       person is called as a witness at a hearing.” Life Receivables Tr. v. Syndicate 102 at Lloyd’s

       of London, 549 F.3d 210, 218 (2d Cir. 2008) (“Life Receivables”).

       In Managed Care, and citing Life Receivables, the Eleventh Circuit unequivocally held that

“Section 7 [of the FAA] does not authorize district courts to compel witnesses to appear in

locations outside the physical presence of the arbitrator, so the court may not enforce an arbitral

summons for a witness to appear via video conference.” 939 F.3d at 1160; id. at 1161 (“we

interpret the plain meaning of Section 7 as (1) requiring summonsed non-parties to appear in the

physical presence of the arbitrator as opposed to a video conference or teleconference”); accord

Hay Grp., Inc. v. E.B.S. Acquisition Corp., 360 F.3d 404, 407 (3d Cir. 2004) (“Section 7’s language

unambiguously restricts an arbitrator’s subpoena power to situations in which the non-party has

been called to appear in the physical presence of the arbitrator and to hand over the documents at




                                                 5
          Case 1:20-cv-09137-JSR Document 38 Filed 01/15/21 Page 6 of 7




that time.”). Notably, Life Receivables, although not involving the precise issue of non-parties

producing documents to a video conference, was cited by the Eleventh Circuit in support of this

conclusion. See 939 F.3d at 1160. Accordingly, an arbitral subpoena that purports to compel a

non-party to appear via video conference does not comply with the Second Circuit’s rule in Life

Receivables and is not enforceable.

       Joseph understands that in his Memorandum of Law responding to Joseph’s Objections

and Opposition, Broumand raised this issue, and argued that the current global pandemic should

not operate to deprive him of testimony and documents for potential use in the arbitration. See

Dkt. No. 30 at 10. This argument fails for two reasons. First, none of the material cited in the

Memorandum of Law concerning the Court’s entry of orders in response to the pandemic

demonstrates that Managed Care has been overturned, suspended, or changed. It has not. Second,

as outlined in Joseph’s brief, Broumand has been litigating this case for several years, initially in

state court and then in arbitration, but delayed until the very last moment in seeking to obtain

documents and testimony from Joseph. (Broumand’s Memorandum fails to offer any argument in

response.) Accordingly, Broumand should not now be heard to complain that he cannot obtain at

the proverbial eleventh-hour evidence that he did not seek to obtain during the several years of

prior discovery in state court and the instant arbitration. Regardless, and because the Court cannot

compel Joseph’s attendance via video-conference, the Petition must be denied.




                                                 6
         Case 1:20-cv-09137-JSR Document 38 Filed 01/15/21 Page 7 of 7




Dated: January 15, 2021                    Respectfully Submitted,

                                           ____/s/____________________
                                           HEATH STEINBECK, LLP
                                           Steven A. Heath (pro hac vice)
                                           10675-B Santa Monica Blvd.
                                           Los Angeles, CA 90025
                                           Tel: (213) 335-6245
                                           Fax: (213) 335-6246
                                           saheath@heathsteinbeck.com

                                           SHER TREMONTE LLP
                                           Justin M. Sher
                                           Yu Han
                                           90 Broad Street, 23rd Floor
                                           New York, NY 10004
                                           Tel: (212) 220-2600
                                           Fax: (212) 202-4156
                                           jsher@shertremonte.com
                                           hhan@shertremonte.com

                                           Attorneys for Jeremy Joseph




                                       7
